         Case 1:19-cv-10307-JMF Document 16 Filed 02/21/20 Page 1 of 1

                                                                       NISAR LAW GROUP, P.C.
                                                                       Employment Attorneys
                                                                       570 Lexington Avenue, 16th floor
                                                                       New York, NY 10022

                                                           Casey Wolnowski, Senior Managing Counsel
                                                                   Email: cwolnowski@nisarlaw.com
                                                                               Direct: (646) 449-7210
                                                                                 Fax: (877) 720-0514

                                                      February 21, 2020
Via ECF
Hon. Jesse M. Furman, U.S.D.J.
U.S. District Court (S.D.N.Y.)
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007


       Re:     Villanueva v. FFO Group, LLC, et al.
               Case No.: 19-cv-10307 (JMF)

Your Honor:
       This letter is respectfully submitted on behalf of all parties with regard to the above-
captioned matter. In brief, the parties have reached a settlement in principle; in light of the
foregoing, the parties respectfully request the Court to adjourn the initial conference presently
scheduled for February 27, 2020, to stay all present deadlines sine die, and to allow the parties a
reasonable period of time to formalize an agreement in writing and thereafter file a Stipulation of
Dismissal With Prejudice.
       The parties thank the Court for its attention to this matter.
                                              Respectfully submitted,



                                              _________________________
                                              Casimir Wolnowski, Esq.
                                              Attorneys for Plaintiff
                                              570 Lexington Ave., 16th Floor
                                              New York, NY 10022
                                              Ph: (646) 449-7210
                                              Fax: (877) 720-0514
                                              Email: cwolnowski@nisarlaw.com
